PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/552,620
Filing Date: 27 Aug 2019
Appellant(s): Gulfstream Aerospace Corporation



__________________
Gregory A. Stobbs
Registration Number: 28,764
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/20/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Rejection
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2009/0132103 A1) in view of Burcham, Jr. et al. (Manual Manipulation of Engine Throttles for Emergency Flight Control [online], January 2004 [retrieved on 06-03-2021]. Retrieved from the internet: <https://ntrs.nasa.gov/api/citations/20040021348/downloads/20040021348.pdf>.).
A1.	Issue Raised by Appellant
	Appellant asserts on Pg. 8 of Appeal Brief filed 04/20/2022:
	The Examiner has taken the position that Marty’s 5D trajectory and Appellant’s concatenated recovery trajectory are the same. Citing to Marty Fig. 1, the Examiner concludes that Marty is concatenating five mode piecewise segments to perform energy state recoveries. There are at least two things wrong with this analysis:
	First, Marty is not selecting from a stored set of predefined recovery mode segments designed to solve energy state recovery hazards.

	Analysis
	Regarding Appellant’s argument that Marty does not teach selecting from a stored set of predefined recovery mode segments designed to solve energy state recovery hazards, the arguments are not commensurate with the language of the claims. The recited subject matter of the claims concerns providing a set of predefined recovery mode segments and using a processor to generate at least one projected recovery trajectory based on a current and predicted future state of the aircraft as it executes a recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence used to generate a projected trajectory, however there is nothing in the claim concerning “energy state recovery hazards” or how the invention would result in solving such hazards. Additionally, Examiner notes that it has been found by the court that a clause is not given weight when it simply expresses the intended result of a process step positively recited (Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference (In re Pearson, 181 USPQ 641; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647). See MPEP 2111.04.
	Regarding Appellant’s argument that Marty does not teach the claimed subject matter of selecting from a stored set of predefined recovery mode segments, Examiner respectfully disagrees. Marty teaches a system for securing an aircraft flight plan that simulates in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers (predefined recovery mode segments) to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas (Marty, Par. [0019] lines 2-7). The extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system (Marty, Par. [0088] lines 1-4), and the system comprises a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, a flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch (Marty, Par. [0090] lines 1-6). An avoidance profile established from the aircraft performance model (stored set of predefined recovery mode segments) includes a lateral trajectory and a vertical trajectory (Marty, Par. [0031] line 4 to Par. [0033] line 2). When the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft; i.e. the system necessarily chooses which recovery segment, if any, to perform during the sequence of recovery segments that is appropriate for the current environmental situation and the aircraft performance model (Marty, Par. [0135] lines 1-5). In other words, Marty teaches selecting predefined recovery mode segments (lateral and vertical trajectories corresponding to evasive maneuvers which are simulated in advance) from a stored set of predefined recovery mode segments (aircraft performance model from which the avoidance profile is established, where the avoidance profile includes a selected lateral trajectory evasive maneuver and a selected vertical trajectory evasive maneuver). Therefore, Marty teaches the claim limitation of selecting from a stored set of predefined recovery mode segments.

	Conclusion
	Cited reference Marty teaches selecting from a stored set of predefined recovery mode segments, and the rejections to the independent claims 1 and 10 should be maintained. Claims 2-9 and 11-18 should remain rejected for the reasons set forth in the most recent Final Office Action mailed 11/30/2021.

A2.	Issue Raised by Appellant
	Appellant asserts on Pg. 8-9 of Appeal Brief filed 04/20/2022:
	[…]Marty does not disclose the five recovery mode segments identified in Appellant’s claims. Indeed, Marty is merely concerned with avoiding terrain…and avoiding weather…
	[…]Marty’s DPULL UP maneuver does not teach applicant’s five different recovery mode segments. Clearly Marty’s DPULL UP is a terrain avoidance maneuver and has nothing to do with recovery from energy-based hazzards (sic), such as Appellant’s nose high recovery, nose low recovery and throttle-only recovery.

	Rule
	MPEP 2145 subsection IV states:
	One cannot show obviousness by attacking references individually where the rejections are based on combinations of reference (emphasis in original). In re Keller, F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,m 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.

	Analysis
	Regarding Appellant’s argument that Marty does not disclose the five recovery mode segments identified in Appellant’s claims, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of cited references Marty and Burcham, Jr. are used to teach the five recovery mode segments identified in Appellant’s claims. Specifically, cited reference Marty teaches a first segment (mode 1 segment), formed by a first position representing the nose of the aircraft and a second position, that represents the aircraft trajectory along its instantaneous heading and ground speed (i.e., coasting) and calculated over a fixed duration (Marty, Par. [0052] lines 2-7), a second and third part of the trajectory (mode 2 segment) that represents a curve of the trajectory corresponding to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation and a climb trend of the aircraft with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration (Marty, Par. [0052] lines 8-16), and vertical and lateral trajectories (mode 5 segment) generated by the system for avoiding terrain and correlating them with the terrain and obstacle database (Marty, Par. [0050] lines 1-2 and Par. [0106] lines 1-4). Cited reference Burcham, Jr. teaches a simple phugoid damping method where if the aircraft nose is coming up, the thrust should be reduced (i.e., perform a mode 3 nose low recovery segment to lower the nose when the nose is coming up) and if the aircraft nose is dropping, the thrust should be increased (i.e., perform a mode 2 nose high recovery segment to raise the nose when the nose is dropping) (Burcham, Jr., Pg. 31 Phugoid Damping par. 6 lines 1-5), and emergency flight control using only engine thrust (i.e., a mode 4 throttle only recovery segment) (Burcham, Jr., Pg. 1 Abstract lines 1-2). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Marty and Burcham, Jr. to have the mode 3 nose low recovery segment and mode 4 throttle only recovery segment taught by Burcham, Jr. be included in the aircraft performance model stored set of simulated trajectories corresponding to evasive maneuvers that includes the mode 1 coasting segment, mode 2 nose high recovery segment, and mode 5 terrain avoidance recovery segment taught by Marty in order to provide a recovery segment to damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 16 Phugoid par. 1 lines 6-7). Thus, the combination of cited references Marty and Burcham, Jr. teaches the five recovery mode segments identified in Appellant’s independent claims.
	Regarding Appellant’s argument that Marty’s DPULL UP is a terrain avoidance maneuver and has nothing to do with recovery from energy-based hazards, such as Appellant’s nose high recovery, nose low recovery and throttle-only recovery, the arguments are not commensurate with the language of the claims. As previously stated above, there is nothing in the claims concerning “energy state recovery hazards” or how the invention would result in solving such hazards, an intended result of a process step positively recited is not given weight, and statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. Appellant may be arguing that the claimed terms “nose high recovery” and “nose low recovery” are intended to be interpreted as a segment executed by the aircraft to recover from a nose high condition or a nose low condition, respectively. However, in such a case cited reference Burcham, Jr. teaches such limitations, teaching a simple phugoid damping method where if the aircraft nose is coming up, the thrust should be reduced (i.e., perform a mode 2 segment to recover from a nose high condition) and if the aircraft nose is dropping, the thrust should be increased (i.e., perform a mode 3 segment to recover from a nose low condition) (Burcham, Jr., Pg. 31 Phugoid Damping par. 6 lines 1-5). Thus, the teachings of the combination of Marty and Burcham, Jr. disclose the limitations of the independent claims.

	Conclusion
	The combination of cited references Marty and Burcham, Jr. teaches the five recovery mode segments, and the rejections to the independent claims 1 and 10 should be maintained. Claims 2-9 and 11-18 should remain rejected for the reasons set forth in the most recent Final Office Action mailed 11/30/2021.

A3.	Issue Raised by Appellant
	Appellant asserts on Pg. 8-9 of Appeal Brief filed 04/20/2022:
[4] Burcham does not teach piecewise recovery
	[…]Burcham…does not teach how to use processors to generate piecewise recovery solutions.[…]
The stated purpose of Burcham is to describe how a pilot may take manual control of the throttle to recover from emergency situations when the aircraft has experienced a major flight control failure. Burcham provides no guidance whatsoever on how to engineer an automated piecewise recovery system as Appellants have invented.

	Rule
	MPEP 2145 subsection IV states:
	One cannot show obviousness by attacking references individually where the rejections are based on combinations of reference (emphasis in original). In re Keller, F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,m 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.

	Analysis
	Regarding Appellant’s argument that Burcham, Jr. does not teach how to use processors to generate piecewise recovery solutions and provides no guidance whatsoever on how to engineer an automated piecewise recovery system as Appellants have invented, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of cited references Marty and Burcham, Jr. are used to teach using processors to generate piecewise recovery solutions for a piecewise recovery system. Specifically, cited reference Marty is used to teach a system for securing an aircraft flight plan that generates a projected recovery trajectory (an avoidance profile established from the aircraft performance model (stored set of predefined recovery mode segments) includes simulated lateral trajectory and simulated vertical trajectory corresponding to evasive maneuvers (predefined recovery mode segments) which depend on the performance conditions specific to the aircraft obtained from a performance model of the system) by concatenating selected ones of the predefined recovery mode segments into a sequence (when the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft; i.e. the system necessarily chooses which recovery segment, if any, to perform during the sequence of recovery segments that is appropriate for the current environmental situation and the aircraft performance model) as described in item A1 above, where the system includes at least one processing resource that calculates avoidance trajectories (Marty, Par. [0031] lines 1-2). Cited reference Burcham, Jr. is used to teach a nose high recovery mode segment, a nose low recovery mode segment, and a throttle only recovery mode segment as described in item A2 above. It would have been obvious to one of ordinary skill in the art to incorporate the mode recovery segments taught by Burcham, Jr. as simulated lateral and vertical trajectories corresponding to evasive maneuvers (recovery mode segments) that can be included in an avoidance profile established from the aircraft performance model (stored set of predefined recovery mode segments) and used by a processor to calculate avoidance trajectories as taught by Marty. The motivation for doing so would be to provide maneuvers that can damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 16 Phugoid par. 1 lines 6-7). Thus, the combination of cited references Marty and Burcham, Jr. teaches the above stated limitations of Appellant’s claims.

	Conclusion
	The combination of cited references Marty and Burcham, Jr. teaches using processors to generate piecewise recovery solutions and how to engineer an automated piecewise recovery system, and rejections to independent claims 1 and 10 should be maintained. Claims 2-9 and 11-18 should remain rejected for the reasons set forth in the most recent Final Office Action mailed 11/30/2021.

Rejection
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al. (US 2009/0132103 A1).
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2009/0132103 A1) in view of Burcham, Jr. et al. (Manual Manipulation of Engine Throttles for Emergency Flight Control [online], January 2004 [retrieved on 06-03-2021]. Retrieved from the internet: <https://ntrs.nasa.gov/api/citations/20040021348/downloads/20040021348.pdf>.).
B1.	Issue Raised by Appellant
	Appellant asserts on Pg. 8-9 of Appeal Brief filed 04/20/2022:
	The Marty solution involves extrapolation, a term which has the following ordinary meanings:
Extrapolation: the action of estimating or concluding something by assuming that existing trends will continue or a current method will remain applicable.
Mathematics: the extension of a graph, curve, or range of values by inferring unknown values from trends in the known data. [New Oxford American Dictionary]
	Appellant’s invention, as expressed in claims 1-20 is a piecewise recovery system, that concatenates selected ones of the predefined recovery mode segments into a sequence (emphasis in original). As such Appellant’s invention cannot be characterized as employing extrapolation. Indeed, Appellant’s piecewise approach---which can stitch together a sequence of individual segments that are very different from one another---is the antithesis of Marty’s extrapolation approach---which assumes that existing trends will continue or a current method will remain applicable.

	Analysis
	Regarding Appellant’s argument that Appellant’s invention cannot be characterized as employing extrapolation and is the antithesis of Marty’s extrapolation approach, Examiner respectfully disagrees. Appellant appears to argue that the extrapolation of avoidance trajectories taught by Marty is based on (“extrapolated” from) the current flight path and equates to an assumption that the existing recovery segment trajectory will continue or a current recovery segment trajectory will remain applicable, implying that an “extrapolated” future or subsequent recovery segment maintains the current flight path being executed and does not change. This is simply not factually accurate. The extrapolated lateral and vertical trajectories corresponding to evasive maneuvers of the aircraft depend not upon data relating to points on the currently flown flight path, but depend on the performance conditions specific to the aircraft, these data being obtained from a performance model of the system (Marty, Par. [0088] lines 1-4). In other words, the “extrapolated” avoidance maneuvers of Marty equate to “predetermined” avoidance maneuvers extrapolated from the data concerning the capabilities and conditions of the aircraft according to an aircraft performance model. Further, Marty teaches calculating avoidance trajectories according to the passage conditions at sampled points of the flight path (current in-flight and predicted future state of the aircraft) and according to an avoidance profile containing extrapolated lateral and vertical trajectories (concatenated series of predefined recovery mode segments) established from the performance model of the aircraft (Marty, Par. [0031] line 2 to Par. [0033] line 2). Thus, the “extrapolated” approach used by Marty is not antithetical to Appellant’s piecewise approach and is applicable to the independent claim limitation of concatenates selected ones of the predefined recovery mode segments into a sequence.

	Conclusion
	The teachings of cited reference Marty concerning extrapolated trajectories is not antithetical to Appellant’s invention, thus the teachings of cited reference Marty used to reject the independent claim limitation concerning a piecewise recovery system that concatenates selected ones of the predefined recovery mode segments into a sequence is applicable and the 35 U.S.C. 102(a)(1) rejections to claims 19-20 and the 35 U.S.C. 103 rejections to claims 1 and 10 should be maintained. Claims 2-9 and 11-18 should remain rejected for the reasons set forth in the most recent Final Office Action mailed 11/30/2021.

Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        /JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.